Order filed September 5, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00838-CV
                                   ____________

  MATTHEW KENDALL AND KENDALL ACQUISITION COMPANY,
                      LLC, Appellants

                                        V.

       TURN-KEY SPECIALIST, INC. AND JAMES T. LEWELLEN,
         INDIVIDUALLY AND JOINTLY AND SEVERALLY, Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-72621

                                     ORDER

      This is an appeal from a judgment signed July 22, 2016. Appellee Turn-Key
Specialist, Inc. petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 18-33170. Because a
stay is automatically effected by Section 362(a) of the Bankruptcy Code, when this
court received notice of appellant’s bankruptcy filing, on July 2, 2018, we stayed all
proceedings in the appeal. See Tex. R. App. P. 8.2.

      On August 13, 2019, appellants Matthew Kendall and Kendall Acquisition
Company, LLC filed a motion to dismiss appellee Turn-Key Solutions, Inc. from the
appeal. See Tex. R. App. P. 42.1. Appellants’ motion is granted. Appellee, Turn-Key
Solutions, Inc., is ordered dismissed from the appeal. Appellants’ appeal continues
against appellee James T. Lewellen.

      On August 14, 2019, appellants filed a motion to reinstate the appeal pursuant
to Texas Rule of Appellate Procedure 8.3(b). Appellants’ motion to reinstate is
granted. Accordingly, the case is ordered reinstated and placed on the court’s active
docket.



                                       PER CURIAM



Panel consists of Justices Christopher, Hassan, and Poissant.